DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments combined with the claim amendments have been fully considered and are found persuasive with respect to the previous rejection(s); however, upon further search and consideration due to the change in scope, an updated grounds of rejection is presented below, necessitated by amendment. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 7-9, 11, and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kushwaha et al. (US 2013/0138205; hereinafter “Kushwaha”) in view of Frantzen et al. (USP# 5,782,907; hereinafter “Frantzen”).
Regarding claim 1, Kushwaha discloses a system for a circulatory assist pump, which system maintains arterial pulsatility (e.g. ¶¶ 17), the system comprising: a stent cage comprising wire-like elements (e.g. ¶¶ 44 – metal or other suitable material mesh tube), wherein the stent cage expands and compresses and is of a size and shape to allow a highly open flow of blood therethrough when placed within a subject's aorta (e.g. ¶¶ 60), and further having an expanded circumference sized to be stable against the subject's aortic wall while allowing the subject's aorta to maintain its natural pulsatility (e.g. ¶¶ 54, claim 11, etc.), and a circulatory assist pump, encaged by the stent cage, the circulatory assist pump comprising: an impeller system of pivotally mounted arm-like impeller blades, which are foldable and retractable (e.g. ¶¶ 60 – “rotor 16 may be expanded from a collapsed configuration during delivery to an expanded configuration by, for example, removing a sheath, or by using other suitable expansion techniques”; ¶¶ 39 – “surface 20 of the rotor 16 may be carried by one or more blades. Preferably, the blades would be collapsible and therefore suitable for percutaneous delivery”), which arm-like impeller blades, during operation rotate to draw blood down the aorta from the subject's heart, wherein, when the system is positioned and operated in the aorta proximal and above the renal arteries of the subject, natural pulsatility of the subject's heart beat in the aorta is maintained (e.g. ¶¶ 54).  It is unclear whether Kushwaha discloses a stent wherein the wire-like elements of the stent cage distend the subject's aortic wall to affix the stent cage to the subject's aorta.  In the same field of endeavor, Frantzen discloses a stent comprising wire-like elements which expands slightly larger than the inside diameter of aortic wall, necessarily resulting in distending of the aortic wall, in order to affix the stent cage to the subjects aorta (Col 10, ll 38-45).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the present invention, to apply the stent dimensions and technique as taught by Frantzen, into the device of Kushwaha, in order to improve the device overall by ensuring that the stent had an increase in circumferential force for affixing the aortic wall.
Regarding claim 7, Kushwaha discloses the system is controllable wirelessly (e.g. ¶¶ 20).
Regarding claim 8, Kushwaha discloses the wireless control controls speed (e.g. ¶¶ 42).
Regarding claim 9, Kushwaha discloses the impeller system is powered wirelessly (e.g. ¶¶ 68).
Regarding claim 11, Kushwaha teaches a method of treating a subject suffering from heart disease (e.g. ¶¶ 18, 72, etc.).
Regarding claim 14, Kushwaha discloses implanting at least one sensor into the subject (e.g. ¶¶ 9).
Regarding claim 15, Kushwaha discloses the sensor(s) monitor(s) fluid flow in the aorta and provides feedback and data to the system, and wherein the feedback and data are used to adjust the speed of the arm-like impeller blades in the subject's aorta and/or to increase or decrease fluid flow and pressure in the subject's aorta (e.g. ¶¶ 9, 39 – “surface 20 of the rotor 16 may be carried by one or more blades. Preferably, the blades would be collapsible and therefore suitable for percutaneous delivery.”).
Regarding claim 16, Kushwaha discloses utilizing the impeller system of arm-like impeller blades to draw blood down the aorta from the subject's heart (e.g. ¶¶ 6, 8-9, 39 – “surface 20 of the rotor 16 may be carried by one or more blades. Preferably, the blades would be collapsible and therefore suitable for percutaneous delivery.”, etc.)
Regarding claim 17, Kushwaha discloses the system is controllable wirelessly (e.g. ¶¶ 20, 42, etc.).
Regarding claim 18, Kushwaha discloses the wireless control controls speed (e.g. ¶¶ 42).
Regarding claim 19, Kushwaha discloses the impeller system is powered wirelessly (e.g. ¶¶ 20, 42, etc.)
Regarding claim 20, Kushwaha discloses the impeller rotates at less than 10,000 RPM (e.g. ¶¶ 65 – where the rotor speed is adjustable and non-zero, which would be less than 10,000 RPMs).
Regarding claim 21, Kushwaha fails to expressly disclose the impeller rotates on the order of 4,500 RPM to achieve 4.5 liters flow at the level of the subject’s renal arteries.  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the present invention, to program the impeller to rotate on the order of 4,500 RPM to achieve 4.5 liters flow at the level of the subject's renal arteries, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kushwaha in view of Frantzen, further in view of Salahieh (US 2019/0143018). 
Regarding claim 4, Kushwaha fails to expressly disclose a drive shaft for the impeller system.  In the same field of endeavor, Salahieh discloses the use of an implantable aortic stent blood pump with a driveshaft extending to the rotor/impeller (e.g. ¶¶ 94-98).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the present invention, to modify the device of Kushwaha with a driveshaft driven impeller/rotor and blood pump setup in order to simply substitute one known type of blood pump for another, to obtain predictable results.
Regarding claim 5, Kushwaha fails to expressly disclose the impeller system has an ePTFE liner.  In the same field of endeavor, Salahieh discloses the use of an impeller system with an ePTFE liner. (e.g. ¶¶ 51).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the present invention, to modify the device of Kushwaha with an impeller system with an ePTFE liner in order to simply substitute a known type of material for impeller lining, to obtain predictable results as proven in the art.
Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kushwaha in view of Frantzen, further in view of Miyata (USP# 5,092,878).  Kushwaha fails to expressly disclose the circulatory assist pump comprises a cam that extends and withdraws the arm-like impeller blades into and out of a catheter associated with the cam.  In the same field of endeavor, Miyata discloses the circulatory assist pump comprises a cam that extends and withdraws the arm-like impeller blades into and out of a catheter associated with the cam (e.g. Col 4, ll 18-55).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the present invention, to apply the known technique as taught by Miyata into the device of Kushwaha, in order to improve the longevity of the blood pump and impeller actuation with a known, tested, and reliable cam based system.
Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kushwaha in view of Frantzen, further in view of Anand et al. (US 2017/0367820; hereinafter “Anand”).  Kushwaha fails to expressly disclose promoting protein expression and or release within the subject's aorta.  In the same field of endeavor, Anand discloses a pulsating cuff for placement upstream from the aorta in order to build pulsatile flow from the lower pressure arteries to the higher pressure aorta (e.g. ¶¶ 10, 29).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the present invention, to apply the known technique as taught by Anand into the device of Kushwaha, in order to improve the patient’s pressure or blood flow in the arterial regions downstream from the aorta.
Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kushwaha in view of Frantzen, further in view of Zilbershlag (USP# 8,579,789). Kushwaha fails to expressly discloses an external belt, for placement about the subject, for controlling and/or powering the system.  In the same field of endeavor, Zilbershlag discloses an external belt, for placement about the subject, for controlling and/or powering the system (e.g. Col 4, ll 3-15).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the present invention, to apply the known external battery device as taught by Zilbershlag into the device of Kushwaha, in order to improve the longevity of the blood pump with a known, tested, and reliable battery system.
Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kushwaha in view of Frantzen, further in view of Leonhardt et al. (US 2017/0266371; hereinafter “Leonhardt 1”).  Kushwaha fails to expressly disclose promoting protein expression and or release within the subject's aorta.  In the same field of endeavor, Leonhardt 1 discloses promoting protein expression and or release within the subject's aorta. (e.g. ¶¶ 21, 45, 58, 61, etc.).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the present invention, to apply the known technique as taught by Leonhardt 1 into the device of Kushwaha, in order to improve the patient’s disease state by improving protein release or expression.
Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kushwaha in view of Frantzen, further in view of Leonhardt et al. (US 2019/0125932; hereinafter “Leonhardt 2”).  Kushwaha fails to expressly disclose utilizing vibrating harmonic resonance to reduce blood clots in the subject.  In the same field of endeavor, Leonhardt 2 discloses utilizing vibrating harmonic resonance to reduce blood clots in the subject (e.g. ¶¶ 11).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the present invention, to apply the known technique as taught by Leonhardt 2 into the device of Kushwaha, in order to improve the device by reducing blood clot aggregation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D’Abreu whose telephone number is (571) 270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached at (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J D'ABREU/Primary Examiner, Art Unit 3792